DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 05/11/2020, Applicant, on 08/07/2020, amended claims. Claims 1-2, 4-13, and 15-20 are pending in this application and have been rejected below.  Claims 3 and 14 were previously cancelled.
Response to Amendment
Applicant’s amendments are received and acknowledged. However, the amended limitations facilitate new 112 rejections as seen below.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant further contends that the method improves the technology of DevOps by providing a linked application that facilitates the sharing and transfer of knowledge among team members of various levels of experience and filtering out lowly correlated values before saving remaining activities as a work flow.
The Examiner respectfully disagrees. Providing a linked application, sharing knowledge and filtering items prior to creating workflow further improve the abstract idea itself and not the technology as a whole. The 101 Rejections are maintained.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that Grossman does not teach “receiving, by a web browser component…. within a domain” and specifically a user declared activity as the root of a workflow. The Applicant further contends the method begins at step 402. The Applicant cites to [0063] and [0029] stating the system ingest command logs and a task model.
The Examiner respectfully disagrees. While Grossman does disclose modeling and task distributions prior to the user specifying the root activity, Grossman does teach the user establishing the root activity of the workflow: (See Grossman, [0064]; At step 406, the target user to task mapper 210 generates the target task distribution 220 based on the task model 140 and the log dataset 174 associated with the target user 162. At step 408, the primary task selector 230 sets the target task 240 equal to the primary task 142 of the target user 162 based on the target task distribution 220). The Examiner notes that Manber is relied upon to further teach the web browser and web page aspects.
The Applicant further contends that Manber requires a manual process to select the content extracted from the root page and cites Manber, col.3 lines 21-24 and col. 6 lines 30-55.
The Examiner respectfully disagrees. Manber does further teach system having the capability to automatically parse. (See Manber, col. 1, lines 24-28; The present invention relates generally to analyzing and extracting information from web pages, and more particularly to automatically identifying and extracting desired information in web pages and further see Manber, col. 2, lines 44-51; The present invention provides systems and methods for analyzing web pages formatted using HTML or other markup language to automatically identify and see Manber, col. 3, lines 21-34; The medium includes instructions to control the computer system to automatically parse the HTML code of a manually selected model web page to determine a first string of symbols associated with a first plurality of HTML tags). The manually selected model web page is interpreted as the root activity web page. The Examiner notes the cited passages do cite a preferred aspect of selecting an area of interest, but the system also has the capability to automatically parse as well. The Examiner also notes the limitation only requires “extracting content… from…webpage” and does not further specify the extraction process having to be automatic.
The Applicant further contends that Manber requires manual intervention before automatically parsing can occur.
The Examiner finds the argument unpersuasive. The automatic parsing requires the selection of a model page as a baseline to compare to, similar to the claimed invention in which it comprises a “webpage Uniform Resource Locator URL within a domain.”  (See Manber, [col. 3, lines 29-32]; the medium includes instructions to control the computer system to automatically parse the HTML code of a manually selected model web page to determine a first string of symbols associated with a first plurality of HTML tags and further see Manber, [col. 3, lines 50-63]; The system also typically comprises a processor including a means for parsing a page, wherein the parsing means parses the model page to determine a first string of symbols associated with the first plurality of HTML tags, and wherein the parsing means thereafter parses an automatically retrieved second web page to determine a second string of symbols associated with the HTML tags of the second web page. The processor also typically includes a means for 
The Applicant further contends that Wu is misapplied as it utilizes tracking and user preferences and claimed invention does not require these features. 
The Examiner respectfully disagrees. The limitation does not specify a lack of tracking nor user preferences. However, Wu does teach monitoring user activities but only tracking specific profile information: (See Wu, [0023]; In addition the web server 112, the activity tracking module 122 monitors user activities via the client devices 102, 104 and/or 106. In one embodiment, users are registered or logged into the web server 112, thereby user activities can be tracked based on profile information).
The Applicant further contends that Abernathy does not teach the amended limitation.
While the Examiner respectfully disagrees, the Portier is now relied upon to teach the amended limitations.
The Applicant contends that the remaining claims should be allowable based on their dependency.
The Examiner respectfully disagrees and notes that the independent claims are rejected below.
The 103 rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 12, and 20 as amended recites: “and wherein the root activity initiates a recording of subsequent activity based on the root activity.” The Specification does discuss some aspects of the claim in at least [0045] “The system may start recording 301 a user's activity in a session and the first activity may be declared by a user to be a root activity.” While the root activity and recording are disclosed, the specification does not appear to provide support from the more narrowed limitation or the root activity initiating the recording.
Claim 1, 12, and 20 as amended recites: “wherein a plurality of instances of the workflow is executed among by members of a team having various degrees of experience to perform uniformly in a technical role.” The Specification does discuss some aspects of the 
Dependent claims 2, 4-11, 13, and 15-19 are rejected similarly based upon their dependency to the independent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding Claim 1 and 20:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category. Claims 20 is directed towards an article of manufacture.
	Step 2A, Prong One – Claim 1 recites a series of steps for creating workflow:
	receiving, by a … of a…, a declaration of a root activity;
wherein the declaration of the root activity comprises a webpage Uniform Resource Locator (URL) within a domain 
extracting, by an…., content from the root activity webpage;
based on… wherein the new activity includes navigation to a new webpage, a new tab, or a new webpage within a new window, calculating and comparing it to the content of the root activity, and
wherein the calculating includes comparison by a… of the content from the root activity webpage and a content from the new activity
and in response to the calculated correlation value being above a user-defined threshold, and domain constraints being satisfied, saving the new activity in a workflow to build a series of ordered activities 
wherein a plurality of instances of the workflow is executed Page 2 of 12by mrrrrrrby members of a team having various degrees of experience to perform uniformly in a technical role. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilizes the system of at least extracting some content from a web page, recording of subsequent activity , workflow assistance system, detecting new activity, activity constraint component, processor, memory, root activity component, web browser component, text similarity component, and computer readable medium. Detecting a new activity is considered extra solution activity. The elements are gathering data for use in a claimed step. See MPEP 2106.05(g). The remaining elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a 
[0058]		 The computing device 400 may include at least one processor 401, a hardware module, or a circuit for executing the functions of the described components which may be software units executing on the at least one processor. Multiple processors running parallel processing threads may be provided enabling parallel processing of some or all of the functions of the components. Memory 402 may be configured to provide computer instructions 403 to the at least one processor 401 to carry out the functionality of the components.
[0068]		Computing device 400 can include one or more processors 502, one or more computer-readable RAMs 504, one or more computer-readable ROMs 506, one or more computer readable storage media 508, device drivers 512, read/write drive or interface 514, and network adapter or interface 516, all interconnected over a communications fabric 518. Communications fabric 518 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), system memory, peripheral devices, and any other hardware components within the system.
 [0078]		These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Extracting some content from a web page, detecting new activity is receiving or transmitting data over a network. Receiving or transmitting data over a network, e.g., using the Internet to gather data, is an activity that has been recognized by the courts as well-understood, routine, and conventional activity (See MPEP 2106.05(d)). The remaining additional elements, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).
Regarding Claim 2, the claim further narrows the abstract idea by specifying aspects of a webpage.
Regarding Claims 4 and 15, the claims further narrow the abstract idea by specifying content is ignored if it does meet domain constraints. Claim 15 recites an activity constraint component that is rejected similarly to other recited components. In Steps 2A/2B, the element is 
Regarding Claims 5 and 16, the claims further recite the additional elements of receiving user input and storing a workflow. In Steps 2A/2B, the element is apply it on a computer. The elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 16 recites an end component that is rejected similarly to other recited components. In Steps 2A/2B both elements are apply it on a computer. The elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Claims 6 and 17, the claims further narrow the abstract idea by specifying the correlation take place between a new and a saved activity. Claim 17 recites a correlation component that is rejected similarly to other recited components. In Steps 2A/2B, the element is apply it on a computer. The elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Claims 7 and 18, the claims further narrows the abstract idea by specifying the correlation be configurable. Claim 18 recites a threshold configuration component that is rejected similarly to other recited components. In Steps 2A/2B both elements are apply it on a computer. The elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 8, the claim further narrows the abstract idea by specifying the URL is saved as a generalized path.
Regarding Claim 9 and 19, the claims recites the additional element of saving and editing workflows. In Steps 2A/2B both elements are apply it on a computer. The elements do 
Regarding Claim 10 and 13, the claims further narrow the abstract idea by identifying a next similar saved activity and suggesting next activity from a saved workflow. Additionally, Claim 13 recites a second monitoring component, an activity identifying component, and an activity suggestion component. The second monitoring component is rejected similarly to the first monitoring component. In Step 2A, it is considered extra-solution activity and specifically mere data gathering. In Step 2B, the second monitoring component is receiving or transmitting data over a network, which is considered routine and conventional. The remaining components are rejected similarly to other recited components. In Steps 2A/2B both elements are apply it on a computer. The elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 11, the claim further narrows the abstract idea by comparing URLs and disregarding a URL suffix.
Regarding Claim 12, 
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 12 is directed to an article of manufacture. 
	Step 2A, Prong One – Claim 1 recites a series of steps for creating workflow:

… including:… for receiving from a user a declaration of a root activity in the … as the root of a workflow and… for extracting some content from a web page of the root activity;
 a… for… in the web browser session and a new activity component for determining that a new activity in the web browser is activated by a user; 
… for determining a correlation of the new activity with the root activity including an … for extracting some content from the web page of the new activity and…. for comparing it to the content of the root activity; and, 
… for, if the correlation is above a threshold, saving the activity in the workflow to build a series of ordered activities. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilizes the system of at least extracting some content from a web page, processor, memory, monitoring a user activity, processor, memory, root activity component, root extraction component, first monitoring component, correlation component, new activity component, activity extraction component, and saving component. Monitoring a user activity and a first monitoring component are considered extra solution activity. The elements are gathering data for use in a claimed step. See MPEP 2106.05(g). The remaining elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 2, 4, 6, 7, 10, 12-15, 17, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20190294994 A1) in view of Manber et al. (US 6920609 B1) , Wu (US 20110072010 A1), and Portier et. Al. (US 20130090960 A1).
Regarding Claim 1, Grossman teaches receiving, [by a web browser component] of a workflow assistance system, a declaration of a root activity, and; (See Grossman, [0064]; At step 406, the target user to task mapper 210 generates the target task distribution 220 based on see Grossman [Fig. 4]). The Examiner notes that the target user generates a target task distribution, which then sets the target task.
and in response to the calculated correlation value being above a user-defined threshold, and one or more defined domain constraints being satisfied, saving the new activity in a workflow to build a series of ordered activities, (See Grossman, [0059]; If the similarity score for the average task distribution 320(x) exceeds the user similarity threshold 332, then the unfamiliar task selector 330 adds the average task distribution 320(x) to a similar distribution list (not shown). Otherwise, the unfamiliar task selector 330 omits the average task distribution 320 from the similar distribution list). While Grossman teaches using the threshold constraint for adding activities to a workflow, Grossman does not specify the use of a domain constraint.  However, Wu does specify this limitation as can be seen in Claim 4 below. 
While Grossman teaches the root activity, Grossman does not further specify the activity being in web browser not a web page. However, Manber does teach this limitation: wherein the declaration of the root activity comprises a webpage Uniform Resource Locator (URL) within a domain (See Manber, col. 3, lines 6-10; The method typically comprises the steps of selecting a model page, wherein the model page includes a plurality of HTML tags, identifying an area of interest in the model page, and parsing the model page and further see Manber, claim 1; retrieving a second web page associated with a different URL than the model page; parsing the second web page to generate a second string of symbols for a plurality of HTML tags of the 
 extracting, by an activity extraction component, content from the root activity webpage; (See Manber, col 3, line 45-53; The system typically comprises a means for retrieving web pages including HTML tags, wherein a model web page is retrieved, and a means for manually identifying a first area of interest in the model page and further see Manber, col 3, line 8-12;  identifying an area of interest in the model page, and parsing the model page to determine a first string of symbols associated with the plurality of HTML tags, wherein the first area of interest is identified by a first portion of the first string of symbols and further see Manber, col. 3, lines 29-34]; The medium includes instructions to control the computer system to automatically parse the HTML code of a manually selected model web page to determine a first string of symbols associated with a first plurality of HTML tags).
[based on detecting, by a new activity constraint component, a new activity, wherein the new activity includes navigation to a new webpage, a new tab, or a new webpage within a new window], calculating and comparing it to the content of the root activity, and (See Manber, col. 6-7 lines 63-06; This subsequent page is then parsed to produce a pattern sequence for comparison with the stored pattern of the target page to identify related information. In particular, at step 150, the HTML code of this subsequent document is parsed as in step 110. At step 160, the stored model pattern sequence is compared against the pattern sequence obtained from the subsequent document to identify matching or similar pattern segment(s). The two pattern sequences may not match exactly. According to one, embodiment, an approximate string matching technique is used to solve this problem). 
calculating a correlation value of the activity:  (See Manber, col. 6-7, lines 63-06; This subsequent page is then parsed to produce a pattern sequence for comparison with the stored pattern of the target page to identify related information. In particular, at step 150, the HTML code of this subsequent document is parsed as in step 110. At step 160, the stored model pattern sequence is compared against the pattern sequence obtained from the subsequent document to identify matching or similar pattern segment(s). The two pattern sequences may not match exactly. According to one, embodiment, an approximate string matching technique is used to solve this problem) and further see Manber, col 7, line 15-22; Therefore, according to one embodiment of the present invention, the approximate string matching algorithm is extended to include comparisons of the attribute values. In the above example, comparisons of the attribute values for the table width tags are compared to determine whether a match exists. An example of an approximate string matching algorithm for use with the present invention is included in Appendix A).
While Manber teaches the refining the correlation between a new activity and a previous activity, Manber does not specify the use of a correlation value. However, Grossman does teach this limitation: (See Grossman, [0052]; the task-based artifact selector 250 first computes a similarity score for each of the artifacts 122 included in the matching artifact list 260).
wherein the calculating includes comparison by a text similarity tool of the content from the root activity webpage and a content from the new activity; (See Manber, col. 6, lines 7-12; At step 110, the HTML code for the selected page is parsed to determine a model pattern for the page. In one embodiment, a model pattern based on the selected page is built by first dividing the web page into HTML tokens. In general, HTML tokens include tag elements and text elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated extracting content from a webpage and correlation techniques as taught by Manber, because as taught by Manber [abstract]; “a computer algorithm identifies and extracts different pieces of information from different web pages automatically after minimal manual setup. The algorithm automatically analyzes pages with different content if they have the same, or similar, formats.” Being able to detect similarities would assist in comparing activities/tasks and allowing for more accurate similarity checks in the system as taught by Grossman. Grossman’s system teaches similarity checks as seen below in further analysis.
While Manber teaches calculating and comparing content to a root activity, Manber does not further specify the detecting aspect. However, Wu does teach this limitation: based on detecting, by a new activity constraint component, a new activity, wherein the new activity includes navigation to a new webpage, a new tab, or a new webpage within a new window; (See Wu, [0034]); The tracking may include actively monitoring or intermittently reviewing user web activities, such as a search history log, a user click history, a bookmark database, a web browser application toolbar, profile information, social network history information or any other suitable source recognized by one skilled in the art and further see Wu, [0031]; query handler 222 may be operative to categorize the type of query as one directed towards shopping, travel, people, etc. This categorization may be used to narrow the list of pivot data points. For example, a search related to shopping may allow query handler 222 to ignore results from a social networking site when identifying domain-specific pivot data points). The Examiner notes that the system ignores Applicant’s specification [0061]; “The new activity component 410 may include an activity constraint component 419 for determining if a new activity satisfies defined domain constraints.” The domain specific pivot points as the domain constraints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated monitoring user activity as taught by Wu, because as taught by Wu [0034]; “the tracking may include receiving and processing explicit user instructions for preferred content sources, such as a user indicating a preference for various sources over another.” By allowing the user to specify preferences, the system can further refine a workflow to preferred sites or information.
While Grossman teaches a root activity, Grossman does not further teach recording subsequent activity. However, Grossman in view of the analogous art of Portier (i.e. saving workflow data) does teach: wherein the root activity initiates recording of subsequent activity based on root activity; (See Portier, [0026]; The consumer may initiate this business activity using a mobile phone, a tablet, a netbook, a laptop, a desktop, or any other suitable web-capable mobile device. In this example, the user can apply for a loan by completing a loan application form using browser-based BAM engine no. 1, implemented in his/her device (e.g., a tablet computer). The user can access this loan application through a web page or portal, and begin filling in the application form. The user may have navigated to the loan application page from a previously-visited web page, where the user was directed away from that page via an advertisement, link, or incentive. BAM engine no. 1, in some cases, can track the user's actions prior to arriving at the loan application page, and can also track the user's actions after leaving . 
While Grossman in view of Manber and Wu teach the methods of Claim 1, but they do not further specify: wherein in a plurality of instances of workflow is executed by members of a team having various degrees of experience to perform uniformly in a technical role; However, Portier does teach this limitation: (See Portier, [0026-27]; The BAM engine no. 1 can submit the information relating to activities at BAM engine no. 1 (before, during and after the loan application process) to BAM engine no. 4, which can begin to compile business activity data. After the user completes the loan application, BAM engine no. 1 can then submit the loan application to BAM engine no. 2, which can be utilized, e.g., by a loan verification company to verify the details of the loan application. BAM engine no. 2 can be implemented at any suitable web-based device described herein and/or known in the art, and in some cases, is utilized by an employee at the loan verification company. This employee can process the loan application according to conventional approaches via a web browser. The processing can include, for example, verifying income statements, debt statements, personal information, etc. of the applicant (user), which may include querying external browser-based BAM engines (not shown)…. The actions included in the processing of the loan application at browser-based BAM engine no. 2 can be tracked by that BAM engine and sent to browser-based BAM engine no. 4 for compilation, reporting, posting, etc. After verifying the loan application, BAM engine no. 2 can transmit a verification to BAM engine no. 3, which may include a bank or other financial institution capable of fulfilling the loan. In this example, BAM engine no. 3 can be operated by a bank officer or other user/employee at the bank, and may allow that bank officer to disperse funds to the original user (loan applicant)).
 [0027-28]; “BAM engine no. 4 can be operated by a user/manager of a BAM infrastructure. That is, BAM engine no. 4 can be operated by a manager, executive, or other party interested in monitoring the business activities transacted at BAM engine nos. 1, 2 and/or 3… [0028] One of the aspects of the invention that differentiates from prior approaches is the process of gathering data about business activities locally at each browser-based BAM engine (e.g., BAM engine nos. 1, 2, 3, 4, etc.). This allows each browser-based BAM engine to provide data about its activities to other BAM engines, including a managing BAM engine (e.g., browser-based BAM engine no. 4, FIG. 2). The managing BAM engine can obtain this data about the activities of other BAM engines, and process the data according to one or more sorting (e.g., data compilation/analysis) parameters.”
Additionally, Claim 20 recites a non-transitory computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to. (Grossman, [0123]; one or more non-transitory computer readable media include instructions that, when executed by one or more processors, cause the one or more processors to automatically recommend workflows).
Regarding Claim 2, Grossman, in view of Manber and Wu, further teaches wherein an activity includes one of the group of: accessing a web static or dynamic page, application or service, in a new window, page or tab of a web browser.  (See Manber, col 4, lines 46-53; As will be described herein, client device 20 is configured according to the present invention to 
Regarding Claims 4 and 15; Grossman, in view of Manber and Wu, further teaches further comprising ignoring by an activity constraint component, webpages that the one or more domain constraints defines as activities to be ignored for a given root activity. (See Wu, [0031]; query handler 222 may be operative to categorize the type of query as one directed towards shopping, travel, people, etc. This categorization may be used to narrow the list of pivot data points. For example, a search related to shopping may allow query handler 222 to ignore results from a social networking site when identifying domain-specific pivot data points and further see Wu, [0057]; Furthermore, pivot data points 508 may be selected by the user and further see Wu, [0059]; After the user selects the pivot data point 602 (labeled "Wikipedia"), the search results pane 604 is updated with results 606 only from the domain "http://en.wikipedia.org"). The Examiner notes that the system of Wu allows the user to select the pivot data points which are used as domain constraints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the site filtering aspect as taught by Wu, because as taught by Wu [0031];  the “query handler 222 may be operative to categorize the type of query as one directed towards shopping, travel, people, etc.” The classification abilities would allow the system to better sort what is relevant information and what is relevant to the user’s activities.
Claims 6 and 17; Grossman, in view of Manber and Wu, further teaches refining the correlation [value] of the new activity with comparison with one or more previously saved activities.  (See Manber, col. 6-7, lines 63-06; This subsequent page is then parsed to produce a pattern sequence for comparison with the stored pattern of the target page to identify related information. In particular, at step 150, the HTML code of this subsequent document is parsed as in step 110. At step 160, the stored model pattern sequence is compared against the pattern sequence obtained from the subsequent document to identify matching or similar pattern segment(s). The two pattern sequences may not match exactly. According to one, embodiment, an approximate string matching technique is used to solve this problem) and further see Manber, col 7, line 15-22; Therefore, according to one embodiment of the present invention, the approximate string matching algorithm is extended to include comparisons of the attribute values. In the above example, comparisons of the attribute values for the table width tags are compared to determine whether a match exists. An example of an approximate string matching algorithm for use with the present invention is included in Appendix A).
While Manber teaches the refining the correlation between a new activity and a previous activity, Manber does not specify the use of a correlation value. However, Grossman does teach this limitation: (See Grossman, [0052]; the task-based artifact selector 250 first computes a similarity score for each of the artifacts 122 included in the matching artifact list 260).
Regarding Claims 7 and 18, Grossman, in view of Manber and Wu, further teaches wherein the threshold is configurable by the user to adjust the saving criteria for activities in a workflow. (See Grossman, [0052]; In some embodiments, the artifact selection criterion 270
 specifies a similarity threshold and a total number of recommendations 182. To comply with the artifact selection criterion 270, the task-based artifact selector 250 first computes a similarity  see Grossman [0054]; The task-based artifact selector 250 may acquire the artifact selection criterion 270 in any technically feasible fashion. For instance, in some embodiments, the task application/ based artifact selector 250 determines the artifact selection criterion 270 based on user input received via a graphical user interface (GUI)).
Regarding Claims 10 and 13, Grossman, in view of Manber and Wu, further teaches monitoring a user activity in a [web browser session] for suggesting a next activity in a series of activities based on a saved workflow (see Grossman, [0035]; During a subsequent recommendation phase, the task-based recommendation subsystem 160 generates a recommendation list 180 for the target user 162 based on the task model 140, the artifact database 120, the user database 170, and a target interest 164).
While Grossman teaches monitoring an activity and suggesting an activity, Grossman does not further specify monitoring a web browser. However, Wu does teach this limitation: (See Wu, [0034]); The tracking may include actively monitoring or intermittently reviewing user web activities, such as a search history log, a user click history, a bookmark database, a web browser application toolbar, profile information, social network history information or any other suitable source recognized by one skilled in the art).
identifying an activity in a monitored user activity as similar to a root activity in a saved workflow; (See Grossman, [0075]; in some embodiments, the pattern identification engine 510
performs pattern mining operations associated with a Frequent Pattern Growth (FP-Growth) algorithm on the command logs 126 associated with the task 142(x) to identify initial patterns associated with the task 142(x). The pattern identification engine 510 determines the total 
and suggesting a next activity in the saved workflow to the user. (See Grossman, [0148]; In a recommendation phase, the pattern-based recommendation subsystem 550 generates the recommendation list 180 based on the command pattern dataset 520, the task model 140, the target user 162, the target interest 164, the artifact database 120, and the user database 170. As shown, the pattern-based recommendation subsystem 550 includes, without limitation, a pattern selector 560, a ranked pattern list 570, and a hierarchical artifact selector 580).
Regarding Claims 12, Grossman teaches a system, comprising: a processor and a memory configured to provide computer program instructions to the processor to execute the function of components; a workflow building component including: a root activity component for receiving from a user a declaration of a root activity in the [web browser] as the root of a workflow and a [root extraction component for extracting some content from a web page of the root activity]; (See Grossman, [0064]; At step 406, the target user to task mapper 210 generates the target task distribution 220 based on the task model 140 and the log dataset 174 associated with the target user 162. At step 408, the primary task selector 230 sets the target task 240 equal to the primary task 142 of the target user 162 based on the target task distribution 220 and additionally see Grossman [Fig. 4] and further see Grossman, [0021]; The compute instance 110 includes, without limitation, a processor 112 and a memory 116. Examples of compute instances 110 include, without limitation, a server, a cloud instance, a game console, a smartphone, a smart television (TV), a laptop, a tablet, and a desktop computer. The processor 112 may be any instruction execution system, apparatus, or device capable of executing 
Grossman further teaches: and, a saving component for, if the correlation is above a threshold, saving the activity in the workflow to build a series of ordered activities. (See Grossman, [0059]; If the similarity score for the average task distribution 320(x) exceeds the user similarity threshold 332, then the unfamiliar task selector 330 adds the average task distribution 320(x) to a similar distribution list (not shown). Otherwise, the unfamiliar task selector 330 omits the average task distribution 320 from the similar distribution list).
Additionally, Claim 12 recites a system, comprising: a processor and a memory configured to provide computer program instructions to the processor to execute the function of components. 
While Grossman teaches a user declared root activity as the root of a workflow, Grossman does not further specify the activity being in a web browser, nor does Grossman specify extracting content from the web page. However, Manber does teach this limitation: (See Manber, col 3 line 45-53; The system typically comprises a means for retrieving web pages including HTML tags, wherein a model web page is retrieved, and a means for manually identifying a first area of interest in the model page and further see Manber, col 3, line 8-12;  identifying an area of interest in the model page, and parsing the model page to determine a first string of symbols associated with the plurality of HTML tags, wherein the first area of interest is identified by a first portion of the first string of symbols).
a correlation component for determining a correlation of the new activity with the root activity including an activity extraction component for extracting some content from the web page of the new activity and a comparing component for comparing it to the content of the root activity; (See Manber, col. 6-7 lines 63-06; This subsequent page is then parsed to produce a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated extracting content from a webpage and correlation techniques as taught by Manber, because as taught by Manber [abstract]; “a computer algorithm identifies and extracts different pieces of information from different web pages automatically after minimal manual setup. The algorithm automatically analyzes pages with different content if they have the same, or similar, formats.” Being able to detect similarities would assist in comparing activities/tasks and allowing for more accurate similarity checks in the system as taught by Grossman. Grossman’s system teaches similarity checks as seen below in further analysis.
Grossman nor Manber further teach a first monitoring component for monitoring a user activity in the web browser session and a new activity component for determining that a new activity in the web browser is activated by a user. However, Wu does further teach this limitation: (See Wu, [0034]); The tracking may include actively monitoring or intermittently reviewing user web activities, such as a search history log, a user click history, a bookmark database, a web browser application toolbar, profile information, social network history information or any other suitable source recognized by one skilled in the art.
 as taught by Wu, because as taught by Wu [0034]; “the tracking may include receiving and processing explicit user instructions for preferred content sources, such as a user indicating a preference for various sources over another.” By allowing the user to specify preferences, the system can further refine a workflow to preferred sites or information.
	Claim(s) 5, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20190294994 A1) in view of Manber et al. (US 6920609 B1) , Wu (US 20110072010 A1), Portier et. Al. (US 20130090960 A1), and Chaudhry et al. (US 20170315782 A1).
Regarding Claims 5 and 16, Grossman, in view of Manber and Wu, teaches the methods of claim 1, but does not further teach receiving user input to declare an end to the workflow and storing the workflow for future use by the user or other users. However, Chaudhry does further teach this limitation: (See Chaudhry, [0054]; In an embodiment, workflow logic generator 112 is configured to package and generate workflow logic 120 based on constructed workflow information 138 when the developer indicates the workflow is finished, such as when the developer interacts with workflow designer GUI 116 to save the workflow. As shown in FIG. 3, workflow logic generator 112 receives constructed workflow information 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated workflow ending saving, and editing features as taught by Chaudhry, because as taught by Chaudhry [0049]; “The saved workflows may be stored in workflow library 118 or elsewhere. For example, saved workflow selector 304 may display a list of saved workflows, may enable navigation to a saved workflow, and/or may 
Regarding Claims 9 and 19, Grossman, in view of Manber and Wu, managing saved workflows by editing the activities in a workflow and naming the workflow. (See Chaudhry, [0049]; For example, saved workflow selector 304 may display a list of saved workflows, may enable navigation to a saved workflow, and/or may provide another mechanism for selecting a saved workflow for editing. The developer may then proceed with further configuring the contents of the workflow, adding workflow steps, modifying workflow steps, removing workflow steps, or the like and further see Chaudhry, [0061]; For instance, in one illustrative example of FIG. 7, the object name may be selected (e.g., from a list of possibilities) to be a name of the created file of workflow step 502, the relationship may be "contains" (e.g., selected by a pull-down menu) and the value may be "dummyfile" (e.g., typed in by the developer).
	Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20190294994 A1) in view of Manber et al. (US 6920609 B1) , Wu (US 20110072010 A1), Portier et. Al. (US 20130090960 A1), and Jung (US 20150370899 A1).
Regarding Claim 8, Grossman, in view of Manber and Wu, teaches the methods of claim 1, but does not further teach saving the activity saves a URL with a generalized path. However, Jung does teach this limitation: (See Jung; [0034]; The shortened URL providing server 450 performs a shortened URL providing service which has been described above with reference to FIGS. 2 and 3 and stores the shortened URL as a result of the service in a shortened 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated URL shortening features as taught by Jung, because as taught by Jung [0005], “a shortened URL having a short length and also still permits access to a web page which is intended by the original long URL, so that it is convenient for the user to use an SMS or SNS.” By allowing for users the ability to send through SMS, the system can better reach employees involved in a workflow that may not be available in an office setting at the time needed.
Regarding Claims 11, Grossman, in view of Manber and Wu, teaches the methods of claim 10, but does not further teach wherein identifying an activity as similar to a root activity compares the URL of the activity with a saved URL and disregarding some of the locator path suffix to generalize the URL. However, Jung does further teach this limitation: (See Jung; [0010]; comparing the shortened URL with at least one URL in a URL database to obtain a first result value; receiving an actual URL corresponding to the shortened URL from a shortened URL providing server through the network; and comparing the actual URL with at least one URL in the URL database to obtain a second result value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated URL shortening features as taught by Jung, because as taught by Jung [0010], the system is “comparing the shortened URL with at least one URL in a URL database to obtain a first result value.” By comparing the URL’s, the system is providing a check to ensure that the URL is a familiar request and adds an additional layer of protection from typos or  sites accessed in error.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.L.G./Examiner, Art Unit 3624         


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624